Citation Nr: 0101975	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  96-27 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
degenerative osteoarthritis with hallux valgus, left foot, 
postoperative from September 29, 1992 to May 16, 1996, and in 
excess of 10 percent on an after July 1, 1996.  

2.  Entitlement to an initial compensable evaluation for 
degenerative osteoarthritis with hallux valgus, right foot, 
postoperative from September 29, 1992 to May 16, 1996, and in 
excess of 10 percent on and after July 1, 1996.


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 22, 1982 to 
September 28, 1992.  

The current appeal arose from an August 1995 rating 
determination of the Department of Veterans Affairs (VA) 
Regional Office (RO) Waco, Texas.  

The RO, in pertinent part, granted entitlement to service 
connection for degenerative osteoarthritis with hallux valgus 
of the left foot with assignment of a noncompensable 
evaluation, and of the right foot with assignment of a 
noncompensable evaluation effective September 29, 1992.  

In October 1996 the RO granted entitlement to temporary total 
convalescence evaluations for each foot effective from May 
17, 1996 through June 30, 1996, and assigned 10 percent 
evaluations respectively for each foot effective July 1, 
1996. 

In April 1997 the Board of Veterans' Appeals (Board) remanded 
the case to the RO for further development and adjudicative 
actions.  

In November 1997 the RO affirmed the 10 percent evaluations 
respectively for degenerative osteoarthritis with hallux 
valgus of each foot, and granted service connection for a 
keloid scar, status post McBride reconstruction, for both the 
left and right hallux, with assignment of 10 percent 
evaluations respectively effective from July 1, 1996.  

The Board notes that the issue of entitlement to an 
evaluation in excess of 10 percent for keloid scar for both 
feet was included in the November 1997 supplemental statement 
of the case, however the veteran has not expressed 
disagreement with the RO's decision, and the Board does not 
have jurisdiction of the claims.  Shockley v. West, 11 Vet. 
App. 208 (1998) (the Board does not have jurisdiction over an 
issue unless there is a jurisdiction conferring notice of 
disagreement) see also Ledford v. West, 136 F.3d 776 (Fed. 
Cir 1998); Collaro v. West, 136 F.3d 1304 (Fed. Cir. 1998).

The case has been returned to the Board for further appellate 
review.  


FINDING OF FACT

Degenerative osteoarthritis substantiated by radiographic 
studies with hallux valgus of both feet was productive of 
pain from September 29, 1992 to May, 16, 1996, and on and 
after July 1, 1996.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation of 10 
percent for degenerative osteoarthritis with hallux valgus of 
both feet, from September 29, 1992 to May 16, 1996 have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.1, 4.7, 4.71a, Diagnostic Code 5280 (2000).

2.  The criteria for an evaluation in excess of 10 percent 
for degenerative osteoarthritis with hallux valgus of both 
feet, on and after July 1, 1996, have not been met.  38 
U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 4.1, 4.7, 4.71a, 
Diagnostic Code 5280.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A December 1994 VA examination of the feet revealed a varus 
deformity involving both great toes.  There was no reported 
limitation of motion.  There was evidence of pedal edema.  
There was no erythema.  There was objective evidence of pain 
on the plantar surface of both feet to palpation.  X-rays of 
the feet revealed osteophyte formation arising from the head 
of the first metatarsal bilaterally with minor cystic changes 
involving the head of the first metatarsal on the right.  
There was mild valgus deformity involving the 
metatarsophalangeal joint of the great toe, bilaterally.  The 
diagnosis was osteoarthritic changes involving the head of 
the first metatarsal, bilaterally.  

A VA hospitalization report shows the veteran was 
hospitalized on May 17, 1996 at which time he had bilateral 
modified McBride procedures (with resection of medial 
eminencies).  

VA outpatient treatment records dated from May 1996 to May 
1997 show that the veteran was seen with complaints of 
painful keloids that were treated with steroid injections.  

An August 1997 VA examination report shows the veteran 
complained of tender scars over both great toes.  He 
complained of painful limitation of toe motion that 
prohibited running.  It was noted that he could wear tennis 
shoes comfortably, but could not wear dress shoes or steel 
toe shoes.  He reported that after his ten to twelve hour 
shift as a mold setter and technician, the great toes and 
both feet were quite painful.  

On examination of the right foot there was a surgical scar 
over the dorsum of the great toe metatarsophalangeal (MTP) 
joint that was thickened and firm with keloid formation.  
Range of motion of the great toe MTP joint was to 20 degrees 
dorsiflexion and to 18 degrees plantar flexion.  There was 
objective evidence of pain at the limits of dorsiflexion and 
plantar flexion.  

On examination of the left foot there was a surgical scar 
over the dorsum of the great toe MTP that was thickened and 
firm with keloid formation.  Range of motion of the great toe 
MTP joint was to 12 degrees dorsiflexion and to 8 degrees 
plantar flexion.  There was objective evidence of pain at the 
limits of dorsiflexion and plantar flexion.  

The diagnoses were osteoarthritis, great toe MTP, both the 
right and left feet, treated surgically, unchanged and keloid 
scar, both the right and let great toe, as a result 
complication of surgery.  




In an addendum to the August 1997 examination the VA examiner 
opined that the veteran's osteoarthritis and keloid formation 
of his right toe was equivalent to other foot injuries, 
moderate and the osteoarthritis and keloid formation of the 
his left great toe was also equivalent to other foot injuries 
moderate.  


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000).  

In determining the disability evaluation, VA must acknowledge 
and consider all regulations that are potentially applicable 
based upon the assertions and issues raised in the record, 
and explain the reasons and bases used to support its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The percentage ratings contained in the rating schedule 
represent, as far as practicable, the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  For 
application of the rating schedule, accurate and fully 
descriptive medical examinations are required with emphasis 
on the limitation of activity imposed by the disabling 
condition.  It is essential, both in examinations, and in the 
evaluation of disability, that each disabling condition be 
viewed in relation to its history.  38 C.F.R. § 4.1 (2000).  
See also 38 C.F.R. § 4.2 (2000).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

However, in Fenderson v. West, 12 Vet. App. 119, the United 
States Court of Appeals for Veterans Claims (Court) held that 
the rule from Francisco supra, does not apply where the 
appellant has expressed dissatisfaction with the assignment 
of an initial rating following an initial award of service 
connection for that disability.  Rather, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.

In cases of evaluation of musculoskeletal injuries there must 
be adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The medical nature of the particular disability to be rated 
under a given diagnostic code determines whether the 
diagnostic code is predicated on loss of range of motion.  
VAOPGCPREC 09-98.

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  

Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 

a) less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.);

(b) more movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.);

(c) weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.);

(d) excess fatigability;

(e) incoordination, impaired ability to 
execute skilled movements smoothly; and

(f) pain on movement, swelling, deformity 
or atrophy of disuse. Instability of 
station, disturbance of locomotion, 
interference with sitting, standing and 
weight-bearing are related 
considerations. 38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59.

Unilateral hallux valgus is assigned a rating of 10 percent 
if either operated with resection of metatarsal head or if 
severe (if equivalent to amputation of great toe).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5280.

For other foot injuries, a 30 percent rating is assigned for 
a severe case.  If moderately severe, a 20 percent rating is 
appropriate.  If the foot injury is moderate a 10 evaluation 
is provided.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  
Diagnostic Code 5284 may involve limitation of motion and 
therefore require consideration under sections 4.40 and 4.45.  
VAOPGCPREC 09-98.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  



The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b) (2000).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When after consideration of all of the evidence and material 
of record in an appropriate case before VA there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3. 

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, (2000) (to be codified at 38 U.S.C.A. § 5107).


Analysis

The Board initially notes that the duty to assist has been 
satisfied in this instance.  In this regard the case was 
remanded by the Board to the RO in April 1997 for further 
development which included additional examination of the 
veteran.  The veteran was given the opportunity to submit 
additional evidence, and additional evidence was obtained and 
associated with the claims file.  Earlier examinations are on 
file, and the veteran has not identified any additional 
evidence which has not already been requested and/or 
obtained.  

The RO has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim, including any 
relevant records adequately identified by the veteran as well 
as authorized by him to obtain.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
(2000) (to be codified at 38 U.S.C.A. § 5103A(b)); see also 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Brown, 9 Vet. App. 341, 344 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).

The Board is of the opinion that there is sufficient medical 
evidence on file to allow for a determination on this claims 
at issue.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C. § 5103A(d).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claims is required to 
comply with the duty to assist the veteran as mandated by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, (2000) (to be codified at 38 U.S.C.A. 
§ 5103A)).

In reaching the determinations in this case, the Board has 
considered the fact that the law with respect to the duty to 
assist has been significantly changed since the most recent 
Supplemental Statement of the Case was issued to the veteran.


Congress recently passed the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
modifying the adjudication of all pending claims.  As set 
forth above, the new law revises the former 38 U.S.C.A. 
§ 5107(a) to eliminate the requirement that a claimant come 
forward first with evidence to well ground a claim before the 
Secretary is obligated to assist the claimant in developing 
the facts pertinent to the claim.  It also specifically 
enumerates the requirements of the duty to assist.

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new legislation without its first being considered by the RO.  
As set forth above, VA has already met all obligations to the 
veteran under this new legislation.  Moreover, as noted 
above, the veteran was afforded the opportunity to submit 
evidence and argument on the merits and of the issues on 
appeal, and has done so.

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand for 
adjudication by the RO would only serve to further delay 
resolution of the veteran's claim.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns now to an evaluation of the veteran's claims 
on the merits.

The RO has rated the veteran's bilateral foot disability 
under diagnostic code 5280 of the VA Schedule for Rating 
Disabilities.  The Board finds the selected rating scheme 
appropriate for the veteran's disability of the feet in view 
of the symptomatology and the disease for which service 
connection is in effect.  Pernorio v. Derwinski, 2 Vet. App. 
625, 629 (1992); 38 C.F.R. §§ 4.20, 4.21.


Regarding the degenerative osteoarthritis with hallux valgus 
of each foot, the disability is rated in accordance with the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5280 which 
provides a 10 rating for postoperative hallux valgus with 
resection of the metatarsal head, or where severe if 
equivalent to amputation of the great toe.  This is the 
highest schedular evaluation that the veteran currently 
receives.  His complaints of pain and functional limitation 
as a result of the disability have been noted.  However, the 
VA examiner in 1997 opined that the ascertained residuals 
were moderate.  In any event, since the veteran is currently 
in receipt of the highest rating available for hallux valgus 
of each, consideration of a higher rating for pain under 38 
C.F.R. §§ 4.40 and 4.45 is not warranted.

The Board has considered evaluating the veteran's bilateral 
foot disabilities under Diagnostic Code 5284, however, a 
greater rating is not warranted.  Specifically, under 
Diagnostic Code 5284, the record on appeal does not show that 
the veteran has "moderately severe" foot impairment.  The 
term "moderately severe" is not defined by regulation, but 
the Board concludes that the 1997 VA examiner opined that the 
veteran's impairment was moderate.  It was noted that the 
veteran was able to ambulate without assistive devices.  

As noted earlier, the veteran's bilateral foot disabilities 
were evaluated initially as noncompensably disabling from the 
date of the grant of service connection on September 29, 
1992, through May 16, 1996.  It was only after termination of 
the temporary total evaluation that the 10 percent evaluation 
for each foot was made effective which was on July 1, 1996.  
The Board finds no significant difference with respect to the 
nature and extent of severity of the bilateral foot 
disabilities when they were respectively rated 
noncompensable.  More specifically, the veteran then 
complained of pain in both feet and radiographic studies 
demonstrated bilateral foot degenerative osteoarthritis.  
Accordingly, the Board finds that the applicable governing 
criteria for assignment of a 10 percent evaluation for each 
foot were met from September 29, 1992 to May 16, 1996.  The 
record demonstrated no basis of assignment of an evaluation 
in excess of 10 percent for either foot with application of 
the pertinent governing criteria as discussed above with 
respect to either period of time in the case at hand.


The Board finds that in essence, the record demonstrated 
disablement of each foot to a degree of not more than 10 
percent from September 29, 1992 to May 16, 1996, and on and 
after July 1, 1996.

As the Board noted earlier, the current appeal addresses the 
initial evaluations assigned for the veteran's bilateral foot 
disabilities.  Accordingly, the veteran is entitled to 
"staged" ratings on the basis of evidentiary record.  See 
Fenderson, supra.  The Board is of the opinion that no basis 
has been presented upon which to change the current 
disability evaluation scheme as discussed above which 
includes a partial grant of the veteran's appeal.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular evaluation under 38 C.F.R. § 
3.321(b)(1) (2000) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Board, however, is still obligated 
to seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  The RO considered 
assignment of an increased evaluation on an extraschedular 
basis, but did not grant increased compensation benefits for 
either foot on this basis.

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board notes that the disability considered herein, 
osteoarthritis with hallux valgus of both feet, has not been 
shown to markedly interfere with employment, nor has it 
required frequent inpatient care. 

The current schedular criteria for the periods of time in 
question adequately compensate the veteran for the current 
nature and extent of severity of his osteoarthritis with 
hallux valgus of both feet.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.


ORDER

Entitlement to an initial compensable evaluation of 10 
percent for degenerative osteoarthritis with hallux valgus of 
each foot, from September 29, 1992 to May 16, 1996, is 
granted, subject to governing criteria applicable to the 
payment of monetary benefits.

Entitlement to an evaluation in excess of 10 percent on and 
after July 1, 1996, for degenerative osteoarthritis with 
hallux valgus of either foot, is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

